             Case 2:17-cv-02641-RK Document 32 Filed 11/02/18 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD A. WILLIAMS,
           Plaintiff,

        v.
                                                   Civ. No. 17-2641
 JEFF SESSIONS, Attorney General of the
 United States et al.,
                Defendants.


                    JOINT MOTION TO EXTEND DEADLINE FOR
                RESPONSES TO MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff Edward A. Williams and Defendants jointly ask the Court to extend the deadline

for both sides to respond to the outstanding summary judgment motions by one business day—to

November 13, 2018. In support thereof, the parties aver as follows:

       1.       Plaintiff filed this as-applied Second Amendment challenge to 18 U.S.C.

§ 922(g)(1) on June 1, 2017. (Doc. 1).

       2.       The Court filed the second revised scheduling order on August 3, 2018. (Doc.

27). That order, among other things, set a deadline of October 26, 2018 for the filing of

dispositive motions.

       3.       The parties filed their cross-motions for summary judgment on October 26, 2018.

       4.       With a 14-day deadline for oppositions, the parties’ responses to the outstanding

summary judgment motions are currently due on November 9, 2018.

       5.       The parties jointly ask for an additional business day to respond to the outstanding

summary judgment motions.

       6.       Counsel for plaintiff has a travel and business schedule that has prohibited him

from spending significant time on the response thus far. Counsel for plaintiff anticipates being

able to provide a thorough and complete response if provided with one additional business day.
            Case 2:17-cv-02641-RK Document 32 Filed 11/02/18 Page 2 of 4




       7.      In addition, counsel for defendants also has had difficulty spending significant

time on preparing a response thus far due to other work obligations and has a previously

scheduled vacation for the upcoming holiday weekend. In order to properly prepare the response

and get sufficient approvals by supervisors and others ahead of the deadline, counsel for

defendants would also benefit from an additional business day to provide a thorough and

complete response.

       8.      For these reasons, the parties request an extension of one business day, to

November 13, 2018, to respond to the motions for summary judgment.

                                     Respectfully submitted,

                                                    WILLIAM M. McSWAIN
                                                    United States Attorney

   /s/ Joshua Prince
 JOSHUA PRINCE                                        /s/ Anthony D. Scicchitano
 ADAM KRAUT                                         ANTHONY D. SCICCHITANO
 Prince Law Offices, P.C.                           Assistant United States Attorney
 646 Lenape Road                                    Eastern District of Pennsylvania
 Bechtelsville, PA 19505                            615 Chestnut Street, Suite 1250
 Phone: (610) 845-3803                              Philadelphia, PA 19106-4476
 Fax:      (610) 845-3903                           Direct: (215) 861-8380
 Joshua@PrinceLaw.com                               Fax:      (215) 861-8618
 AKraut@PrinceLaw.com                               anthony.scicchitano@usdoj.gov

 Counsel for Edward A. Williams                     Counsel for Defendants


 Dated: November 2, 2018




                                                2
             Case 2:17-cv-02641-RK Document 32 Filed 11/02/18 Page 3 of 4




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD A. WILLIAMS,
           Plaintiff,

        v.
                                               Civ. No. 17-2641
 JEFF SESSIONS, Attorney General of the
 United States et al.,
                Defendants.


                                          ORDER

       AND NOW, this ____ day of _____________, 2018, it is hereby ORDERED that the

parties’ Joint Motion to Extend Deadline is hereby GRANTED. The parties may file their

responses to the outstanding summary judgment motions on or before November 13, 2018.


                                          BY THE COURT:



                                          ______________________
                                          ROBERT F. KELLY
                                          SENIOR JUDGE
          Case 2:17-cv-02641-RK Document 32 Filed 11/02/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion and all accompanying papers were

served by ECF and first-class mail, postage prepaid, this 2nd day of November, 2018 on:


              Joshua Prince, Esq.
              Adam Kraut, Esq.
              Prince Law Offices, P.C.
              646 Lenape Road
              Bechtelsville, PA 19505

                                             /s/ Anthony D. Scicchitano
                                            ANTHONY D. SCICCHITANO
                                            Assistant United States Attorney
